Per Curiam:
The order appealed from is affirmed. In so affirming the order we have taken into consideration, as requested to do both by appellants and respondents, the actual terms of the trust deed as stated in the briefs of both sides before us. The order should be affirmed, with ten dollars costs and disbursements, with leave to plaintiffs to amend within twenty days on payment of said costs. Present — Scott, Laughlin, Dowling, Smith and Davis, JJ. Order affirmed, with ten dollars costs and disbursements, with leave to plaintiffs to amend on payment of costs.